Citation Nr: 0714146	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for right lower extremity neuropathy.

3.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity neuropathy.

4.  Entitlement to an initial rating in excess of 20 percent 
for right upper extremity neuropathy.

5.  Entitlement to an initial rating in excess of 20 percent 
for left upper extremity neuropathy.

6.  Entitlement to an increased (compensable) rating for 
erectile dysfunction/impotence secondary to diabetes 
mellitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for arthritis of both 
hands.

9.  Entitlement to service connection for depression.  

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for headaches and 
dizziness due to medication. 

12.  Entitlement to an effective date prior to March 30, 2001 
for the grant of service connection for peripheral neuropathy 
of the bilateral upper and lower extremities.

13.  Entitlement to an effective date prior to May 14, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

14.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for peripheral 
neuropathy of the hands and feet, including as secondary to 
exposure to Agent Orange (claimed as tingling and numbness of 
the hands and feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2002, January 2003, and November 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. 

The RO originally denied service connection for hypertension 
by the June 2002 rating action.  An October 2002 statement 
from the veteran is considered to be a notice of disagreement 
with that denial.  Accordingly, finality is not a factor with 
regard to the claim for service connection for hypertension. 

The issues of service connection for hypertension, for 
arthritis of both hands, for depression, for tinnitus, and 
for headaches/dizziness are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require 
regulation of activities.

2.  Peripheral neuropathy of the right lower extremity is 
manifested by severe incomplete paralysis.

3.  Peripheral neuropathy of the left lower extremity is 
manifested by severe incomplete paralysis.

4.  The veteran's peripheral neuropathy of the left upper 
extremity is manifested by no more than mild incomplete 
paralysis.

5.  The veteran's peripheral neuropathy of the right upper 
extremity is manifested by no more than mild incomplete 
paralysis.

6.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotence.

7.  In a final July 1994 rating decision, the RO denied the 
veteran's claim for service connection for tingling and 
numbness of the hands and feet.

8.  Subsequent to the July 1994 final rating decision, and 
prior to March 30, 2001, no correspondence was received from 
the veteran that could be interpreted as a claim for service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities. 

9.  The veteran first specifically requested service 
connection for PTSD in a letter received by VA on May 14, 
2002.

10.  A March 1985 Board decision denied the veteran's claim 
for service connection for a nervous disorder and 
subsequently no correspondence was received by VA that could 
be considered as a claim for service connection for a nervous 
disorder or PTSD until May 14, 2002.

11.  The veteran has been granted service connection for 
peripheral neuropathy of the upper and lower extremities, and 
this grant covers all symptoms which could be attributed to 
peripheral neuropathy of the hands and feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for a 30 percent initial rating for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2006).

3.  The criteria for a 30 percent initial rating for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 
8521.

4.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2006).

5.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8514.

6.  The criteria for a compensable rating for erectile 
dysfunction/impotence secondary to diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.115b, 
Diagnostic Code 7522 (2006).'

7.  The criteria for an effective date prior to March 30, 
2001 for service connection for peripheral neuropathy of the 
bilateral upper and lower extremities as secondary to 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

8.  The criteria for an effective date prior to May 14, 2002 
for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

9.  The claim of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
peripheral neuropathy of the hands and feet, including as 
secondary to exposure to Agent Orange (claimed as tingling 
and numbness of the hands and feet) is moot.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 4.14 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In March 
2006, the agency of original jurisdiction (AOJ) informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates - in compliance with 
Dingess.

As noted below, the claim of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for peripheral neuropathy of the hands and feet as 
secondary to exposure to Agent Orange (claimed as tingling 
and numbness of the hands and feet) is denied as a matter of 
law.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of the Veterans Claims Assistance Act of 2000 (VCAA) notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

The record reflects that the veteran was provided the 
required notice by letters from the AOJ dated in October 
2001, August 2002, July 2004, and June 2005.  In particular, 
the June 2005 letter included notice that the veteran should 
submit any pertinent evidence in his possession.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the earlier effective date claims, the 
veteran was not notified that should service connection be 
awarded, a disability rating and an effective date for the 
award of benefits would be assigned prior to the grant of 
service connection.  In Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007), the Court held that when an 
original claim for service connection is granted and the 
veteran is appealing the initial disability rating, prejudice 
is not presumed when there is first-element notice error 
regarding the information and evidence necessary to warrant 
entitlement to a higher evaluation.  The burden is on the 
veteran to assert with specificity how the notification error 
was prejudicial or affected the essential fairness of the 
adjudication.  In the present case, the veteran has not 
asserted any reason why VA's failure to provide first-element 
notice with respect to his disagreement with the effective 
dates has prejudiced him.  The Board notes that a June 2005 
letter informed the veteran of the type of evidence necessary 
for an increased rating and of the type of evidence necessary 
for an earlier effective date for the grant of service 
connection.  Additionally, since the veteran's June 2002 
rating decision granting service connection for peripheral 
neuropathy of the extremities and the January 2003 rating 
action granted service connection for PTSD, the veteran has 
substantially participated in the appeals process.  The 
veteran's letters and the statements from the veteran's 
representative received after the rating actions granting 
service connection, and after the June 2005 notice letter, 
show that the veteran has substantially participated in the 
appeals process with regard to the effective date claims.  
The Board finds that the notice error did not affect the 
essential fairness of the adjudication of the effective date 
claims.  The Board further notes that following the June 2005 
notice letter the RO readjudicated the veteran's effective 
date claims in a September 2005 statement of the case, 
further making the timing error non prejudicial.  See Medrano 
v. Nicholson, No. 04-1009 U.S. Vet. App. Apr. 23, 2007).  

The Board notes that the veteran's service medical records, 
and VA treatment records relevant to the issues decided below 
have been obtained.  While the veteran's service connection 
claims are being remanded so that VA medical records dated 
prior to May 2000 may be obtained, the issues decided below 
that are dependent on medical records and VA examination 
reports are dependent on such medical records that are dated 
subsequent to May 2000, and these medical records have been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  In 
March 2006, the veteran informed VA that he had no other 
information or evidence to submit.  The Board is unaware of 
any outstanding evidence relevant to the claims decided 
below.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Entitlement to an increased rating for diabetes mellitus

This veteran seeks an increased rating for his service-
connected diabetes mellitus.  A January 2002 rating action 
granted service connection and a 20 percent rating for this 
disability.  The veteran submitted his claim for an increased 
rating in October 2003.

VA examination in March 2004 revealed that the veteran had no 
restriction of activities related to diabetes except possible 
aggravation of preexisting peripheral neuropathy, and that 
the extent of any aggravation was impossible to speculate.  
The veteran was on oral hypoglycemic medication for treatment 
of his diabetes.  

On VA examination in April 2005, it was noted that the 
veteran was not really restricting his diet.  He was treated 
with oral medication of his diabetes mellitus.  The examiner 
noted that the veteran had restriction of activities due to 
glaucoma, due to depression, and due to severe neuropathy.  
The examiner stated that the veteran had had neuropathy since 
1970 but had only developed diabetes about three years 
previously.  The examiner noted that the veteran's peripheral 
neuropathy was aggravated by, but not caused by, the diabetes 
mellitus.  He was unable to predict the extent of 
aggravation.

When examined by VA in December 2005, it was noted that the 
veteran was on a restricted diet and that he was treated with 
oral medications for treatment of his diabetes mellitus.  The 
veteran stated that he had not had any ketoacidosis or 
hypoglycemic reactions.  The VA examiner specifically stated 
that the veteran had no restriction of activities secondary 
to diabetes.  

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913.

In order for a higher, 40 percent, rating to be warranted, 
the evidence would have to establish that the veteran's 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  Although the record reflects that 
the veteran is on a restricted diet, the record does not show 
that the veteran requires the use of insulin to treat his 
diabetes mellitus.  All the medical evidence of record 
reveals that the veteran controls his diabetes mellitus with 
oral hypoglycemic agents.  Furthermore, while the March 2004 
and April 2005 reports indicated that the examiners were 
unable to determine if the veteran's activities were 
restricted due to diabetes mellitus, the December 2005 VA 
examiner clearly stated that the veteran had no restriction 
of activities due to diabetes mellitus.  Regardless of 
whether or not the veteran's has restriction of activities 
due to diabetes mellitus, since the medical evidence 
indicates that insulin is not required for treatment of the 
veteran's diabetes mellitus, a 40 percent rating is not 
deemed warranted under DC 7913.  

Since the preponderance of the evidence is against the 
veteran's claim, entitlement to an increased rating for 
diabetes mellitus must be denied.

Entitlement to increased initial ratings for right and left 
lower extremity neuropathy

A June 2002 rating action granted the veteran service 
connection and 20 percent ratings for peripheral neuropathy 
of the right and left lower extremities, effective from March 
30, 2001.  The June 2002 rating decision was the initial 
rating granting service connection for peripheral neuropathy 
of the lower extremities.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The right and left lower extremity disabilities are rated 
under Diagnostic Code 8521, which addresses external 
popliteal nerve (common peroneal), and relates to the nerves 
around the feet. 38 C.F.R. § 4.124a, Diagnostic Code 8521.  A 
10 percent rating is assigned for mild incomplete paralysis; 
a 20 percent rating is assigned for moderate incomplete 
paralysis; and a 30 percent rating is assigned for severe 
incomplete paralysis.  Id.  A 40 percent rating is assigned 
for "complete" paralysis, manifested by foot drop and slight 
drop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8510.  

The Board has carefully reviewed the evidence of record and 
finds that the veteran meets the requirements for a 30 
percent rating for peripheral neuropathy of each lower 
extremity.  The evidence establishes that the peripheral 
neuropathy the veteran experiences in both lower extremities 
causes severe incomplete paralysis.  This is shown by the VA 
examination reports dated in April 2002, December 2002, March 
2004, and April 2005 which showed the veteran to have absent 
microfilament testing of bilateral feet extending up to the 
midcalves or higher.  The examination reports also state that 
the veteran used a cane because of the weak musculature and 
lack of sensation in his bilateral feet.  Furthermore, a 
February 2005 VA outpatient record notes that the veteran 
complained of chronic burning paresthesias of the feet and 
lower legs.  The veteran had lost a nail plate of a toe and 
he denied trauma, although he admitted that trauma was 
possible in light of his severe neuropathy.  The VA examiner 
stated that the veteran had severe progressive diabetic 
peripheral neuropathy.

The medical evidence does not indicate that the veteran has 
ever experienced complete paralysis of the nerves of the 
lower extremities, and he thus does not meet the criteria 
required for a 40 percent rating for peripheral neuropathy of 
the lower extremities.

Accordingly, the Board finds that since the grant of service 
connection, the veteran has met the requirements for a 30 
percent rating, and no higher, for peripheral neuropathy of 
each lower extremity.  See Fenderson.

Entitlement to increased initial ratings for right and left 
upper extremity neuropathy

A June 2002 rating action granted the veteran service 
connection and 20 percent ratings for peripheral neuropathy 
of the right and left upper extremities, effective from March 
30, 2001.  The June 2002 rating decision was the initial 
rating granting service connection for peripheral neuropathy 
of the upper extremities.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson.

The RO evaluated the veteran's peripheral neuropathy of each 
upper extremity as 20 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8514.  Under that diagnostic code, a 
70 percent evaluation is warranted for complete paralysis of 
the musculospiral nerve of the major upper extremity, a 50 
percent evaluation is warranted for severe incomplete 
paralysis of the musculospiral nerve of the major upper 
extremity, a 30 percent evaluation is warranted for moderate 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity, and a 20 percent evaluation is warranted for 
mild incomplete paralysis of the musculospiral nerve of the 
major upper extremity.  A 60 percent evaluation is warranted 
for complete paralysis of the musculospiral nerve of the 
minor upper extremity, a 40 percent evaluation is warranted 
for severe incomplete paralysis of the musculospiral nerve of 
the minor upper extremity, and a 20 percent evaluation is 
warranted for moderate or mild incomplete paralysis of the 
musculospiral nerve of the minor upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514.

The claims files indicate that the veteran is right handed.

The Board finds that the veteran does not meet the 
requirement for an initial rating in excess of 20 percent for 
peripheral neuropathy of either upper extremity.  The medical 
evidence establishes that the peripheral neuropathy the 
veteran experiences in both upper extremities causes no more 
than mild incomplete paralysis.  This is shown by the VA 
examination reports dated in April 2002, December 2002, March 
2004, and April 2005 which showed the veteran to have absent 
microfilament testing of upper extremities up to the mid-
forearm area, but no drop of the hands and fingers, or 
misalignment of any of the fingers.  While the April 2002 
examiner noted some loss of strength of the hands and wrists, 
such was disproved by the December 2002 VA examination 
report.  When examined in December 2002 the veteran provided 
a limp hand with no pressure being applied.  The examiner 
stated that it was not possible to state the veteran's grip 
strength when he was not cooperative.  The examiner however 
observed that the veteran grasped his cane and used his cane 
with what appeared to be normal strength.  The veteran also 
held his clothing normally.  In March 2004 the VA examiner 
noted that other than the absence of microfilament testing of 
the upper extremities to the mid forearms, neurological 
examination of the upper extremities was essentially within 
normal limits.  The medical evidence of record, including the 
VA examination reports and the VA outpatient treatment 
records fail to show that the veteran experiences more than 
sensory deficit of the hands and wrists.  Consequently, the 
Board finds that since the grant of service connection the 
veteran has not been shown to have more than mild incomplete 
paralysis of the musculospiral nerve of either upper 
extremity and therefore he has not met the criteria for a 
rating in excess of 20 percent due to peripheral neuropathy 
of either upper extremity. 

The preponderance of the evidence does not support 
evaluations in excess of 20 percent for peripheral neuropathy 
of either upper extremity.  Since the veteran has not met the 
criteria for a rating in excess of 20 percent for peripheral 
neuropathy of either upper extremity since the grant of 
service connection, initial staged ratings in excess of 20 
percent are not for assignment.  See Fenderson.



Entitlement a compensable rating for erectile 
dysfunction/impotence associated with diabetes mellitus

By rating action in June 2002, the veteran was noted to have 
impotence due to his service connected diabetes mellitus and 
he was granted special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of a creative organ.  In October 2003, the 
veteran submitted a claim for an increased rating for 
impotence.  

There is no specific disability rating for impotence, and the 
RO has evaluated the veteran's service-connected impotence 
associated with diabetes mellitus by analogy (per 38 C.F.R. § 
4.20) as penis deformity under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7522.  The Board can find no other diagnostic 
code provision that would be more appropriate in rating the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.

On VA examination in April 2005, the veteran reported that he 
had been taking Viagra for two to three years with usually 
good response.  

None of the medical evidence of record indicates that the 
veteran has any deformity of the penis.

During the VA examinations and private outpatient visits, the 
veteran has repeatedly reported experiencing impotence.  
However, since the evidence of record does not indicate that 
the veteran experiences both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for impotence.  See 38 C.F.R. § 
4.31 (2006).  Furthermore, he has already been awarded 
special monthly compensation under 38 U.S.C. § 1114, 
subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a 
creative organ.  So the fact that he is impotent has already 
been taken into account.  Nevertheless, a compensable rating 
is not warranted under Diagnostic Code 7522.  

Entitlement to an effective date prior to March 30, 2001 for 
the grant of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities

The June 2002 rating action on appeal granted the veteran 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, as secondary to diabetes 
mellitus, effective from March 30, 2001.  The veteran 
contends that the effective date should be from 1981.  The 
veteran points out that that he submitted a claim for service 
connection for peripheral neuropathy in 1981, and asserts 
that he has had peripheral neuropathy of the bilateral upper 
and lower extremities ever since that time.

The record does reveal that the veteran submitted a claim for 
service connection for tingling and numbness of the hands and 
feet that was received by VA on  
February 2, 1981, and this may be considered the veteran's 
original claim for service connection for peripheral 
neuropathy of the upper and lower extremities.  However, the 
veteran's claim was denied by a Board decision dated March 8, 
1985, and then again by rating action dated in July 1994.  
The veteran was notified of the July 1994 rating decision 
denial by a letter also dated in July 1994.  The veteran did 
not appeal that denial and it became final.  38 U.S.C.A. 
§ 7105.

Following the July 1994 final RO decision, and prior to March 
30, 2001, none of the correspondence from the veteran made 
any mention of tingling and numbness of the hands and feet or 
of any other symptoms that could be considered as a claim for 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities.  The veteran has not alleged 
that he submitted any claim for service connection for 
neurological disability of the extremities subsequent to the 
July 1994 RO decision and prior to March 30, 2001.  On March 
30, 2001, the VA received a letter from the veteran in which 
he requested that his claim for service connection for 
tingling and numbness of the hands and feet be reopened.  

In this case, pursuant to the veteran's March 30, 2001 
request, the veteran's claim was reopened, based on new and 
material evidence.  When new and material evidence is 
received after final disallowance of a claim, the effective 
date of an award of service connection will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  In this case, the 
date of receipt of claim, is later than the date entitlement 
arose.  Accordingly, the regulations do not provide for 
assigning an effective date prior to March 30, 2001, the date 
of receipt of the reopened claim.  Accordingly, an effective 
date earlier than March 30, 2001, for a grant of service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities is not be warranted.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Entitlement to an effective date prior to May 14, 2002 for 
the grant of service connection for PTSD

The January 2003 rating action on appeal granted the veteran 
service connection for PTSD effective from May 14, 2002.  The 
veteran contends that the effective date should be from 1981.  
The veteran points out that he originally claimed service 
connection for a nervous disorder in 1981 and he asserts that 
he has had PTSD ever since then.

A letter received from the veteran on May 14, 2002 is the 
first communication from the veteran mentioning PTSD.  Since 
the May 14, 2002 letter is the initial claim for service 
connection for PTSD, the receipt of claim is later than the 
date entitlement arose and an effective date prior to May 14, 
2002 is not warranted.  The effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, even if the veteran's February 1981 claim for 
service connection for a nervous disorder is considered as 
the veteran's original claim for service connection for PTSD, 
the veteran would still not be entitled to an effective date 
prior to May 14, 2002.

The Board notes that the Board denied the veteran's claim for 
service connection for a nervous condition in a March 1985 
decision.

Following the March 1985 Board decision, and prior to May 14, 
2002, none of the correspondence from the veteran made any 
mention of a nervous disorder or PTSD.  The veteran has not 
alleged that he submitted any claims for service connection 
for a nervous disorder or PTSD subsequent to the March 1985 
Board decision and prior to May 14, 2002.  On May 14, 2002, 
VA received a letter from the veteran in which he requested 
service connection for PTSD.

If the February 1981 claim for service connection for a 
nervous disorder were considered to be a claim for service 
connection for PTSD, then the March 1985 Board decision must 
also be considered a denial of that claim.  As such it would 
be considered that pursuant to the veteran's May 14, 2002 
request, the RO reopened the veteran's claim based on new and 
material evidence.  When new and material evidence is 
received after final disallowance of a claim, the effective 
date of an award of service connection will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  In this case, the 
date of receipt of claim, is later than the date entitlement 
arose.  Accordingly, the regulations do not provide for 
assigning an effective date prior to May 14, 2002, the date 
of receipt of the reopened claim.  Accordingly, even if the 
veteran's February 1981 claim for service connection for a 
nervous disorder is considered to be a claim for service 
connection for PTSD, an effective date earlier than May 14, 
2002, for a grant of service connection for PTSD would not be 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



Whether new and material evidence has been submitted to 
reopen the claim of service connection for peripheral 
neuropathy of the hands and feet as secondary to exposure to 
Agent Orange (claimed as tingling and numbness of the hands 
and feet)

The veteran's claim for service connection for tingling and 
numbness of the hands and feet, including as secondary to 
exposure to Agent Orange was denied by a March 1985 Board 
decision.  Subsequently, in a July 1994 rating decision, the 
RO denied the veteran's claim for service connection for 
tingling and numbness of the hands and feet, including as 
secondary to exposure to Agent Orange.  The veteran was 
informed of the denial in July 1994 and he did not appeal the 
decision.  

By rating action in June 2002 the veteran was granted service 
connection for peripheral neuropathy of the upper and lower 
extremities as secondary to diabetes mellitus.  However, in 
the January 2003 rating action on appeal the RO indicated 
that the veteran's request to reopen his claim for service 
connection for peripheral neuropathy of the hands and feet 
(claimed as tingling and numbness of the hands and feet) was 
still pending.

The veteran's post service medical records have attributed 
the veteran's complaints of tingling and numbness of the 
hands and feet to peripheral neuropathy.  Some medical 
records have attributed the peripheral neuropathy to diabetes 
mellitus and others to exposure to Agent Orange (March 2004 
VA examination).  

Regardless, the veteran has been granted service connection 
for peripheral neuropathy of the upper and lower extremities.  
The Board notes that symptoms due to peripheral neuropathy of 
the hands and feet are taken into consideration by the 
veteran's service-connected peripheral neuropathy of the 
upper and lower extremities.  In rating the veteran's upper 
and lower extremity disabilities all symptoms related to 
tingling and numbness of the hands and feet have been taken 
into consideration.  Regardless of whether the veteran's 
service connected peripheral neuropathy is attributed to 
diabetes mellitus or to Agent Orange, the regulations 
prohibit VA from awarding the veteran's benefits for the same 
disability under various diagnoses.  See 38 C.F.R. § 4.14.  
Since the veteran has been granted service connection for 
peripheral neuropathy of the upper and lower extremities, and 
since such includes peripheral neuropathy of the hands and 
feet (claimed as tingling and numbness of the hands and 
feet), the veteran clearly already has service connection in 
effect for such disability, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for peripheral neuropathy of the hands and 
feet as secondary to exposure to Agent Orange (claimed as 
tingling and numbness of the hands and feet) is moot, and as 
a matter of law must be denied. 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus have not been met.

Entitlement to a 30 percent initial rating for right lower 
extremity neuropathy is granted subject to the law and 
regulation regarding the payment of monetary benefits.

Entitlement to a 30 percent initial rating for left lower 
extremity neuropathy is granted subject to the law and 
regulation regarding the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
right upper extremity neuropathy is denied.

Entitlement to an initial rating in excess of 20 percent for 
left upper extremity neuropathy is denied.

Entitlement to compensable rating for erectile 
dysfunction/impotence secondary to diabetes mellitus is 
denied.

Entitlement to an effective date prior to March 30, 2001 for 
the grant of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities is denied.

Entitlement to an effective date prior to May 14, 2002 for 
the grant of service connection for PTSD is denied.

The claim of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
peripheral neuropathy of the hands and feet as secondary to 
exposure to Agent Orange (claimed as tingling and numbness of 
the hands and feet) is denied.


REMAND

The veteran asserts that he is entitled to service connection 
for hypertension as secondary to his service-connected 
diabetes mellitus.  There are multiple VA medical opinions 
which appear to be in conflict with respect to this issue.  
Several of these VA medical opinions were based in part on 
the date of onset of the veteran's hypertension and diabetes 
disabilities.  However the actual date of onset of the 
veteran's hypertension disability is unclear as the VA 
medical treatment records dated from March 1990 to May 2000 
have not been requested or obtained.  The Board is of the 
opinion that these VA medical records must be obtained so 
that a VA medical opinion may be obtained that is based on 
all the available medical evidence.  See 38 C.F.R. 
§ 3.159(c)(3) (2006).  

The VA medical treatment records dated from March 1990 to May 
2000 are also relevant to the claims for service connection 
for arthritis of the hands, for service connection for 
depression, for service connection for tinnitus, and for 
service connection for headaches and dizziness due to 
medication.  Accordingly, these claims must be reconsidered 
after the VA medical records are obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
VA treatment records, including, 
inpatient, outpatient, mental health 
clinic reports dated from March 1990 to 
May 2000.

2.  The veteran should be provided a VA 
examination by the appropriate examiner to 
determine the nature and etiology of the 
veteran's hypertension disability.  All 
indicated tests and studies should be 
performed.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that hypertension was caused 
by the service-connected diabetes mellitus 
disability.  If the examiner concludes that 
there is no causal connection, it should be 
indicated whether there has been any 
aggravation of the hypertension disability 
as a result of the service-connected 
diabetes mellitus, and if so, specify the 
degree of aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  In regard to 
aggravation, a distinction should be drawn 
between any temporary exacerbation of 
symptoms as opposed to an increase in the 
level of disability beyond natural 
progression.  The examiner must be provided 
the veteran's claims files for review of 
the medical evidence.  The examiner's 
opinion should indicate consideration of 
the December 2002, June 2003, April 2005, 
and December 2005 VA medical opinions.  
Reasons and bases for all opinions 
expressed should be provided.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


